UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

ROSA ARIAS,

                        Plaintiff,

                v.                                      Civil Action No. 15-1258 (GK)

MARRIOTT INTERNATIONAL, INC.,

                        Defendant.

                                     MEMORANDUM OPINION

        Plaintiff Rosa Arias ("Plaintiff') brings this action against Defendant, Marriott International,

Inc. ("Defendant" or "Marriott"), for herself and others similarly situated. This matter is presently

before the Court on Plaintiffs Motiqn for Class Certification [Dkt. No. 11].

        Upon consideration of the Motion, Opposition [Dkt. No. 57], Reply [Dkt. No. 59], and the

entire record herein, and for the reasons set forth below, Plaintiffs Motion shall be denied.

I.      BACKGROUND

        A.      Factual Background

        In 2003, Plaintiff Rosa Arias began working in the Housekeeping Department at Defendant's

Washington Marriott at Metro Center. Second Amended Complaint iii! 3, 16, 19 ("SAC") [Dkt. No.

31]. In fulfilling her housekeeping duties, Ms. Arias regularly used hazardous chemicals without

the use of Personal Protective Equipment ("PPE"). Id. iii! 3, 16, 17. Ms. Arias asserts that as a result

of working with these chemicals without PPE, she suffered severe eye irritation, headaches,

respiratory illness and chest pain. Id. ii 4.
        In 2015, Ms. Arias requested a four-month medical leave of absence.       Id.~   5. While on

leave, Ms. Arias gave deposition testimony in another case, Sanchez v. Marriott Corporation, 12-cv-

1577 (D.D.C.), a Title VII suit against Defendant's affiliate Marriott Corporation, about the

chemicals she used in her job.    SAC~~   7-12. The day before she intended to return to work, Ms.

Arias was informed by Marriott that she would be terminated. Id. ~14. Nonetheless, on September

20, 2015, Ms. Arias returned to her position at Defendant's hotel after nearly four months of unpaid

leave. To the Court's knowledge, Ms. Arias remains employed at Defendant's hotel.

        B.     Procedural History

        On or about June 15, 2015, Ms. Arias filed a Complaint in the Superior Court of the District

of Columbia. See Corrected Notice of Removal at 1 [Dkt. No. 2]. On August 8, 2015, Marriott filed

a Notice of Removal from D.C. Superior Court [Dkt. No. 1]. On September 10, 2015, Ms. Arias

filed her Motion for Class Certification [Dkt. No. 11]. With leave of the Court, on April 21, 2016,

Ms. Arias filed a Second Amended Complaint [Dkt. No. 30], which is now the operative Complaint

in this matter. Although the Second Amended Complaint initially set forth eight claims, Ms. Arias

voluntarily dismissed three claims before the Court considered Marriott's Motion to Dismiss

Plaintiffs Second Amended Complaint [Dkt. No. 33]. In a Memorandum Opinion [Dkt.. No. 53]

addressing Ms. Arias' five remaining claims, the Court granted in part and denied in part Marriott's

Motion to Dismiss.      The Court dismissed Ms. Arias' racial discrimination claim, wrongful

termination claim, and aggravated assault claim. As a result, three of Ms. Arias' claims have

survived: ( 1) retaliation under Title VII, (2) breach of contract, and (3) breach of implied covenant

of good faith and fair dealing.




                                                 -2-
        On December 4, 2016, Defendant filed its Opposition to the Motion for Class Certification

[Dkt. No. 57]. Ms. Arias filed her Reply in Support of the Motion on January 3, 2017.

II.     WHERE WE STAND NOW

        As noted, Plaintiffs Motion for Class Certification became ripe on January 3, 2017.

Thereafter, the lawyer who had been representing Ms. Arias, had a medical problem and asked for

a lengthy continuance.

        The Court has read the briefs for the Motion for Class Certification and has concluded that

Plaintiffs original counsel is indeed in need of a great deal of additional help in moving forward

with the Motion for Class Certification. See Dkt. No. 53 at 17 n. 6.

       The Court inquired from appropriate individuals at the District of Columbia Bar about the

need for additional help for Plaintiffs counsel, but they indicated that they would not be able to

provide such help for the current counsel.

       While this Court has no views about the merits of this case, it is certainly possible that there

could be much merit to Ms. Arias' case. Consequently, the Court has asked a prominent District of

Columbia law firm, which does a great deal of work on complex class action cases, to examine the

ECF record in this case to determine whether it would be interested in taking a major role in

furthering Ms. Arias' position. The Court hopes that the firm's preliminary examination can be

completed by August 15, 2017. In any event, on or before September 1, when this Judge will be

retiring, the case will be assigned to another Judge.




                                                 -3-
       For these reasons, the Court is denying without prejudice Plaintiffs Motion for Class

Certification. The Court will advise all Parties before September 1, 2017, as to what, if any, decision

has been made by the firm to which the case was sent for examination.




July f1, 2017

                                               United States District Judge




                                                  -4-